Citation Nr: 0123909	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  99-12 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for neuropathy of the back 
and legs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


REMAND

The veteran had active service from February 1967 to 
September 1968.

In a January 2001 decision, the Board remanded this matter to 
the RO for reconsideration in light of the changes in the law 
implemented by the Veterans Claims Assistance Act of 2000 
(VCAA).

The veteran's representative asserted in the August 2001 
informal hearing presentation that another remand of this 
matter is required, citing Stegall v. West, 11 Vet. App. 268 
(1998)(A remand by the Court or the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.) The Board agrees.

As the veteran's claim was denied on the basis that it was 
not well grounded, the Board, in its January 2001 Remand, 
instructed the RO to reconsider the evidence and readjudicate 
the claim after compliance with the VCAA.  The Board also 
instructed the RO to provide the veteran with a supplemental 
statement of the case (SSOC) if the benefit on appeal 
remained denied.

In this case, the file indicates that the RO sent a letter to 
the veteran concerning the VCAA in April 2001, to which the 
veteran did not respond.  The record does not, however, 
contain a SSOC following the January 2001 remand.  The claim 
was originally denied as not well grounded, and the RO has 
not re-adjudicated the claim under the revised criteria in 
the VCAA, which eliminated the well-grounded claim 
requirement.

This remand will also give the RO an opportunity to consider 
the regulations implementing the VCAA, which were published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The case is REMANDED to the RO for the following action:

1.  The RO shall review the claims file 
to insure that the notification and duty 
to assist requirements of the VCAA and 
related regulations have been met, and 
should review the claim under the revised 
criteria.  

2.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a SSOC, which should include a 
summary of the additional pertinent law 
and regulations.  An appropriate period 
of time should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

